DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Objection
Claims 1 and 11 are objected to because of the following informalities:  “. . . . information about a tendency of move of a user staying in a specific facility . . ..” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining and forecasting. This judicial exception is not integrated into a practical application because the implementation is a generic application of an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well known and conventional in the art.
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an apparatus, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to:
a controller including at least one processor, the controller configured to execute the processing of: obtaining first information, the first information being information about a tendency of move of a user staying in a specific facility, and forecasting second information on the basis of the first information, the second information being information about the number of users who are expected to move from the specific facility.
These limitations recites a concept that falls into the “mental process” group of abstract ideas. Estimating the tendency of a person to stay at a facility can be done mentally and forecasting the total number of people who are expected to move based on this information can similarly be done in the human mind(see MPEP 2106.04(a)(2)(III). An akin example would be a person realizing that a typical user of a hotel on the beach uses the hotel over the weekend for relaxation that that therefore most of the occupants of a hotel would be expected to move from that facility on a Sunday night.
Step 2A: Prong 2: The Applicant does recite additional elements such as a controller including at least one processor but a generic computer or phone device could be used for implementation and this does not integrate the judicial exception into a practical application.
The Applicant has recited a claim in which observed user behavior is used to estimate future user behaviors. These limitations do not integrate the claim into a practical application beyond a general effort to monopolize the exception of using representative sample data of observed vehicle travel data to predict trends.
Step 2B:  The claim does not recites an element or combination of elements that is unconventional or significantly more than its individual elements.
The claim recites the additional elements including a computer including using a controller including at least one processor but these additional elements are well understood and conventional in the art.
This is recited such that the Applicant is merely adding well understood and conventional in the art on how to apply the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into significantly more than abstract idea.
Regarding the further claims:
Claims 2-7 and 9 do not cure the deficiencies of claim 1 and later claims because the additional limitations are still drawn to the “mental process” group of abstract ideas as they merely add additional general types of data to consider while forecasting the number of future departures by users. Data like date and time could easily be considered by as indicated supra in considering the end of a weekend. Location, selection of the property type, distances, and nearby transit facilities could be also be assessed mentally. These types of data do not integrate the claim into a practical application beyond a general effort to monopolize the exception of using representative sample data of observed vehicle travel data to predict trends or create a claim of significantly more than the abstract idea.
Claim 8 does not cure the deficiencies of claim 6 because claim 8 is still drawn to the “mental process” group of abstract ideas as it merely considers previous behaviors and ranks the outcome according to likelihoods which could also be completed in the mind.
Claim 10 does not cure the deficiencies of claim 1 because claim 10 is still drawn to the “mental process” group of abstract ideas as it merely ”executes the processing of determining” which would akin to starting the mental process encompassed by the abstract idea.
Claims 11-19 are rejected for reasons that parallel the rejection of claims 1-10.
Therefore, claims 1-19 do not amount to significantly more than the abstract idea and have been rejected under 35 USC 101.
Claim 20 recites “. . . sending the result of calculation to the facility terminal, and the facility terminal executes the processing of dispatching taxis on the basis of the result of the calculation” which does not fall into the category of a mental process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-13, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20130346016 A1) (hereinafter Suzuki) in view of Aisu (JP 2003108743 A). As regards the individual claims:
Regarding claim 1, Suzuki teaches an information processing apparatus comprising:
a controller including at least one processor, the controller configured to execute the processing of: (Suzuki: ¶ 015; a control program that causes a computer to gather activity information of a user; detect change in the gathered activity information; and based on frequency of an activity corresponding to the detected change, provide information relating to the activity.)
obtaining first information, the first information being information about a tendency of move of a user staying in a specific facility, (Suzuki: ¶ 118; FIG. 7 describes an example in which the determination as to whether to accumulate the activity information read from the storage section 30 as new habit data is based on the number of times the activity is repeated)  (Suzuki: ¶ 144; schedule changing section 68 changes the schedule, which is the schedule to be performed in the future managed by the schedule managing section 66, based on the difference between the predicted end and the scheduled end. For example, when the predetermined threshold value is 15 minutes and the predicted end for a scheduled item of arriving at train station A at 18:30 is 18:10, the schedule changing section 68 changes the predetermined route for moving from train station A to the hotel to be a longer route that includes a location recorded in advance in the storage section 30.)  (Suzuki: Fig. 007; [showing process of learning user tendencies])

    PNG
    media_image1.png
    736
    483
    media_image1.png
    Greyscale

Suzuki does not explicitly teach:
and forecasting second information on the basis of the first information, the second information being information about the number of users who are expected to move from the specific facility; however, Aisu does teach:
and forecasting second information on the basis of the first information, the second information being information about the number of users who are expected to move from the specific facility (Aisu: ¶ 034; The demand forecasting system according to the second embodiment includes . . . a confirmed reservation-based demand estimating unit 2, [and] a reservation receiving / recording unit 6, and a reservation result recording unit 7.) (Aisu: ¶¶ 009-011; the demand generation forecast include prediction of OD (Origin Destination) demand at an arbitrary time in a transportation system such as a demand bus, a taxi, or a train that can be reserved for boarding, and the generation of facility users such as hotels and restaurants. . . the total generation amount of the demand at an arbitrary date and time is determined by the unit time of the reservation for which the date and time are desired to be used. Information processing using the property that the frequency of occurrence of hits is equivalent to the value integrated up to the date and time, and the frequency of occurrence of reservations after that point in time is determined regardless of the frequency of occurrence of reservations up to a certain point in time I do. The latter is an assumption that holds if the occurrence of each reservation is a stochastically independent event [however, in some cases,] if the occurrence of reservations follows the Poisson distribution, the frequency of occurrence of reservations up to a certain point in time and the frequency of occurrence of reservations after that point in time are completely unrelated.) (Aisu: ¶ 018; total demand forecast value TD in the case where the demand forecast target period is changed from S1 to S2 is obtained according to equation (5))
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki with the teachings of Aisu because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Suzuki and Aisu’s base devices are similar devices to account for the travel needs of their users based on their habits and predicted behaviors using a variety of known information about the users; however, Aisu’s device has been improved by generalizing the possible actions taken in response to a prediction actions of one user to multiple users by calculating an expected future demand for multiple users. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Aisu’s known improvement to Suzuki using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it improve the experience for Suzuki’s single user because a forecast increase in demand could be accommodated in advanced, reducing inconvenience by Suzuki’s user.
Regarding claim 2, as detailed above, Suzuki as modified by Aisu teaches the invention as detailed with respect to claim 1. Suzuki further teaches:
wherein the first information includes information about a selection property defined as a property of a destination that the user tends to select (Suzuki: ¶ 118; FIG. 7 describes an example in which the determination as to whether to accumulate the activity information read from the storage section 30 as new habit data is based on the number of times the activity is repeated)  (Suzuki: ¶ 101; change detecting section 54 determines whether the activity has been repeated during each of a plurality of different periods. For example, the change detecting section 54 determines whether the activity has been repeated every day, every two days, every three days, etc. or every week, every two weeks, every three weeks, etc. Furthermore, the change detecting section 54 determines whether there is a particular pattern to the repetition. For example, the change detecting section 54 determines if the activity is repeated on the same day or if the activity is repeated every holiday.)  (Suzuki: Fig. 007; [showing process of learning user tendencies])
And Aisu further teaches:
and information about a move start time slot defined as a time slot in which the user tends to start to move to a destination.   (Aisu: ¶ 037; based on the past reservation result data recorded in the reservation result recording unit 7, the parameters of the function used inside the uncertain reservation-based demand estimating unit 1 are used by using the well-known procedure by the function identification unit described above. And identify.)
Regarding claim 3, as detailed above, Suzuki as modified by Aisu teaches the invention as detailed with respect to claim 2. Aisu further teaches:
wherein in the processing of forecasting the second information, the controller executes the processing of forecasting an expected destination of move defined as a destination to which the user staying in the specific facility will move from the specific facility, (Aisu: ¶ 009; the demand generation forecast include prediction of OD (Origin Destination) demand at an arbitrary time in a transportation system such as a demand bus, a taxi, or a train that can be reserved for boarding, and the generation of facility users such as hotels and restaurants.)
forecasting an expected time slot of move defined as a time slot in which the user staying in the specific facility will start to move from the specific facility to the expected destination of move; (Suzuki: ¶ 144; schedule changing section 68 changes the schedule, which is the schedule to be performed in the future managed by the schedule managing section 66, based on the difference between the predicted end and the scheduled end. For example, when the predetermined threshold value is 15 minutes and the predicted end for a scheduled item of arriving at train station A at 18:30 is 18:10, the schedule changing section 68 changes the predetermined route for moving from train station A to the hotel to be a longer route that includes a location recorded in advance in the storage section 30.)
and calculating the number of users who are expected to move from the specific facility to the expected destination of move in each expected time slot of move on a slot-by-slot basis.   (Aisu: ¶¶ 009-011; the demand generation forecast include prediction of OD (Origin Destination) demand at an arbitrary time in a transportation system such as a demand bus, a taxi, or a train that can be reserved for boarding, and the generation of facility users such as hotels and restaurants. . . the total generation amount of the demand at an arbitrary date and time is determined by the unit time of the reservation for which the date and time are desired to be used. Information processing using the property that the frequency of occurrence of hits is equivalent to the value integrated up to the date and time, and the frequency of occurrence of reservations after that point in time is determined regardless of the frequency of occurrence of reservations up to a certain point in time I do. The latter is an assumption that holds if the occurrence of each reservation is a stochastically independent event [however, in some cases,] if the occurrence of reservations follows the Poisson distribution, the frequency of occurrence of reservations up to a certain point in time and the frequency of occurrence of reservations after that point in time are completely unrelated.)  (Aisu: ¶ 041; it is possible to provide a demand forecasting method and a program for appropriately forecasting the demand generation amount in consideration of not only the reservation already determined at the time of demand forecast but also the reservation to be generated.)
Regarding claim 9, as detailed above, Suzuki as modified by Aisu teaches the invention as detailed with respect to claim 3. Suzuki further teaches:
wherein if the controller obtains information about the user who is going to cease to stay in the specific facility, the controller forecasts the station of transportation facilities nearest to the specific facility among the stations of transportation facilities as the expected destination of move of the user   (Suzuki: ¶ 175; if the movement speed of the user moving by foot from the hotel to train station A is lower than the average walking speed of the user by at least a predetermined threshold amount [when] the movement distance to the point at which the event is being held is greater than a predetermined distance, the information terminal control section 50 need not display information for this event. On the other hand, if the movement speed of the user is higher than the average walking speed, the information terminal control section 50 may display information for an event even if the event is farther than a predetermined distance.)
Regarding claim 10, as detailed above, Suzuki as modified by Aisu teaches the invention as detailed with respect to claim 1. Aisu further teaches:
wherein the controller further executes the processing of determining the number of taxis to be dispatched to the specific facility   (Aisu: ¶ 034; The demand forecasting system according to the second embodiment includes . . . a confirmed reservation-based demand estimating unit 2, [and] a reservation receiving / recording unit 6, and a reservation result recording unit 7.) (Aisu: ¶¶ 009-011; the demand generation forecast include prediction of OD (Origin Destination) demand at an arbitrary time in a transportation system such as a demand bus, a taxi, or a train that can be reserved for boarding, and the generation of facility users such as hotels and restaurants. . . the total generation amount of the demand at an arbitrary date and time is determined by the unit time of the reservation for which the date and time are desired to be used. Information processing using the property that the frequency of occurrence of hits is equivalent to the value integrated up to the date and time, and the frequency of occurrence of reservations after that point in time is determined regardless of the frequency of occurrence of reservations up to a certain point in time I do. The latter is an assumption that holds if the occurrence of each reservation is a stochastically independent event [however, in some cases,] if the occurrence of reservations follows the Poisson distribution, the frequency of occurrence of reservations up to a certain point in time and the frequency of occurrence of reservations after that point in time are completely unrelated.)
Regarding claim 11, Suzuki teaches a method comprising:
the following steps of processing executed by a computer: (Suzuki: ¶ 015; a control program that causes a computer to gather activity information of a user; detect change in the gathered activity information; and based on frequency of an activity corresponding to the detected change, provide information relating to the activity.)
obtaining first information, the first information being information about a tendency of move of a user staying in a specific facility (Suzuki: ¶ 118; FIG. 7 describes an example in which the determination as to whether to accumulate the activity information read from the storage section 30 as new habit data is based on the number of times the activity is repeated)  (Suzuki: ¶ 144; schedule changing section 68 changes the schedule, which is the schedule to be performed in the future managed by the schedule managing section 66, based on the difference between the predicted end and the scheduled end. For example, when the predetermined threshold value is 15 minutes and the predicted end for a scheduled item of arriving at train station A at 18:30 is 18:10, the schedule changing section 68 changes the predetermined route for moving from train station A to the hotel to be a longer route that includes a location recorded in advance in the storage section 30.)  (Suzuki: Fig. 007; [showing process of learning user tendencies])
Suzuki does not explicitly teach:
and forecasting second information on the basis of the first information, the second information being information about the number of users who are expected to move from the specific facility; however, Aisu does teach:
and forecasting second information on the basis of the first information, the second information being information about the number of users who are expected to move from the specific facility.   (Aisu: ¶ 034; The demand forecasting system according to the second embodiment includes . . . a confirmed reservation-based demand estimating unit 2, [and] a reservation receiving / recording unit 6, and a reservation result recording unit 7.) (Aisu: ¶¶ 009-011; the demand generation forecast include prediction of OD (Origin Destination) demand at an arbitrary time in a transportation system such as a demand bus, a taxi, or a train that can be reserved for boarding, and the generation of facility users such as hotels and restaurants. . . the total generation amount of the demand at an arbitrary date and time is determined by the unit time of the reservation for which the date and time are desired to be used. Information processing using the property that the frequency of occurrence of hits is equivalent to the value integrated up to the date and time, and the frequency of occurrence of reservations after that point in time is determined regardless of the frequency of occurrence of reservations up to a certain point in time I do. The latter is an assumption that holds if the occurrence of each reservation is a stochastically independent event [however, in some cases,] if the occurrence of reservations follows the Poisson distribution, the frequency of occurrence of reservations up to a certain point in time and the frequency of occurrence of reservations after that point in time are completely unrelated.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki with the teachings of Aisu because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Suzuki and Aisu’s base methods are similar methods to account for the travel needs of their users based on their habits and predicted behaviors using a variety of known information about the users; however, Aisu’s device has been improved by generalizing the possible actions taken in response to a prediction actions of one user to multiple users by calculating an expected future demand for multiple users. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Aisu’s known improvement to Suzuki using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it improve the experience for Suzuki’s single user because a forecast increase in demand could be accommodated in advanced, reducing inconvenience by Suzuki’s user.
Regarding claim 12, as detailed above, Suzuki as modified by Aisu teaches the invention as detailed with respect to claim 11. Suzuki further teaches:
wherein the first information includes information about a selection property defined as a property of a destination that the user tends to select (Suzuki: ¶ 118; FIG. 7 describes an example in which the determination as to whether to accumulate the activity information read from the storage section 30 as new habit data is based on the number of times the activity is repeated)  (Suzuki: ¶ 101; change detecting section 54 determines whether the activity has been repeated during each of a plurality of different periods. For example, the change detecting section 54 determines whether the activity has been repeated every day, every two days, every three days, etc. or every week, every two weeks, every three weeks, etc. Furthermore, the change detecting section 54 determines whether there is a particular pattern to the repetition. For example, the change detecting section 54 determines if the activity is repeated on the same day or if the activity is repeated every holiday.)  (Suzuki: Fig. 007; [showing process of learning user tendencies])
and information about a move start time slot defined as a time slot in which the user tends to start to move to a destination.   (Aisu: ¶ 037; based on the past reservation result data recorded in the reservation result recording unit 7, the parameters of the function used inside the uncertain reservation-based demand estimating unit 1 are used by using the well-known procedure by the function identification unit described above. And identify.)
Regarding claim 13, as detailed above, Suzuki as modified by Aisu teaches the invention as detailed with respect to claim 12. Aisu further teaches:
wherein the step of forecasting the second information comprises: a first step of forecasting an expected destination of move defined as a destination to which the user staying in the specific facility will move from the specific facility (Aisu: ¶ 009; the demand generation forecast include prediction of OD (Origin Destination) demand at an arbitrary time in a transportation system such as a demand bus, a taxi, or a train that can be reserved for boarding, and the generation of facility users such as hotels and restaurants.)
a second step of forecasting an expected time slot of move defined as a time slot in which the user staying in the specific facility will start to move from the specific facility to the expected destination of move (Suzuki: ¶ 144; schedule changing section 68 changes the schedule, which is the schedule to be performed in the future managed by the schedule managing section 66, based on the difference between the predicted end and the scheduled end. For example, when the predetermined threshold value is 15 minutes and the predicted end for a scheduled item of arriving at train station A at 18:30 is 18:10, the schedule changing section 68 changes the predetermined route for moving from train station A to the hotel to be a longer route that includes a location recorded in advance in the storage section 30.)
and a third step of calculating the number of users who are expected to move from the specific facility to the expected destination of move in each expected time slot of move on a slot-by-slot basis (Aisu: ¶¶ 009-011; the demand generation forecast include prediction of OD (Origin Destination) demand at an arbitrary time in a transportation system such as a demand bus, a taxi, or a train that can be reserved for boarding, and the generation of facility users such as hotels and restaurants. . . the total generation amount of the demand at an arbitrary date and time is determined by the unit time of the reservation for which the date and time are desired to be used. Information processing using the property that the frequency of occurrence of hits is equivalent to the value integrated up to the date and time, and the frequency of occurrence of reservations after that point in time is determined regardless of the frequency of occurrence of reservations up to a certain point in time I do. The latter is an assumption that holds if the occurrence of each reservation is a stochastically independent event [however, in some cases,] if the occurrence of reservations follows the Poisson distribution, the frequency of occurrence of reservations up to a certain point in time and the frequency of occurrence of reservations after that point in time are completely unrelated.)  (Aisu: ¶ 041; it is possible to provide a demand forecasting method and a program for appropriately forecasting the demand generation amount in consideration of not only the reservation already determined at the time of demand forecast but also the reservation to be generated.)  (Aisu: ¶ 018; total demand forecast value TD in the case where the demand forecast target period is changed from S1 to S2 is obtained according to equation (5))
Regarding claim 18, as detailed above, Suzuki as modified by Aisu teaches the invention as detailed with respect to claim 13. Suzuki further teaches:
wherein if the computer obtains information about the user who is going to cease to stay in the specific facility, the station of transportation facilities nearest to the specific facility among the stations of transportation facilities is forecast as the expected destination of move of the user in the first step (Suzuki: ¶ 175; if the movement speed of the user moving by foot from the hotel to train station A is lower than the average walking speed of the user by at least a predetermined threshold amount [when] the movement distance to the point at which the event is being held is greater than a predetermined distance, the information terminal control section 50 need not display information for this event. On the other hand, if the movement speed of the user is higher than the average walking speed, the information terminal control section 50 may display information for an event even if the event is farther than a predetermined distance.)
Regarding claim 19, as detailed above, Suzuki as modified by Aisu teaches the invention as detailed with respect to claim 11. Aisu further teaches:
Suzuki does not explicitly teach: further comprising the step of processing executed by the computer of determining the number of taxis to be dispatched to the specific facility; however, Aisu does teach: further comprising the step of processing executed by the computer of determining the number of taxis to be dispatched to the specific facility (Aisu: ¶ 034; The demand forecasting system according to the second embodiment includes . . . a confirmed reservation-based demand estimating unit 2, [and] a reservation receiving / recording unit 6, and a reservation result recording unit 7.) (Aisu: ¶¶ 009-011; the demand generation forecast include prediction of OD (Origin Destination) demand at an arbitrary time in a transportation system such as a demand bus, a taxi, or a train that can be reserved for boarding, and the generation of facility users such as hotels and restaurants. . . the total generation amount of the demand at an arbitrary date and time is determined by the unit time of the reservation for which the date and time are desired to be used. Information processing using the property that the frequency of occurrence of hits is equivalent to the value integrated up to the date and time, and the frequency of occurrence of reservations after that point in time is determined regardless of the frequency of occurrence of reservations up to a certain point in time I do. The latter is an assumption that holds if the occurrence of each reservation is a stochastically independent event [however, in some cases,] if the occurrence of reservations follows the Poisson distribution, the frequency of occurrence of reservations up to a certain point in time and the frequency of occurrence of reservations after that point in time are completely unrelated.)
Regarding claim 20, Suzuki teaches an information processing system comprising:
an information processing apparatus for forecasting information (Suzuki: ¶ 015; a control program that causes a computer to gather activity information of a user; detect change in the gathered activity information; and based on frequency of an activity corresponding to the detected change, provide information relating to the activity.)
Suzuki does not explicitly teach:
about the number of users who are expected to move from a specific facility; and a facility terminal provided in the specific facility to dispatch taxis; however, Aisu does teach:
about the number of users who are expected to move from a specific facility; and a facility terminal provided in the specific facility to dispatch taxis (Aisu: ¶ 034; The demand forecasting system according to the second embodiment includes . . . a confirmed reservation-based demand estimating unit 2, [and] a reservation receiving / recording unit 6, and a reservation result recording unit 7.) (Aisu: ¶¶ 009-011; the demand generation forecast include prediction of OD (Origin Destination) demand at an arbitrary time in a transportation system such as a demand bus, a taxi, or a train that can be reserved for boarding, and the generation of facility users such as hotels and restaurants. . . the total generation amount of the demand at an arbitrary date and time is determined by the unit time of the reservation for which the date and time are desired to be used. Information processing using the property that the frequency of occurrence of hits is equivalent to the value integrated up to the date and time, and the frequency of occurrence of reservations after that point in time is determined regardless of the frequency of occurrence of reservations up to a certain point in time I do. The latter is an assumption that holds if the occurrence of each reservation is a stochastically independent event [however, in some cases,] if the occurrence of reservations follows the Poisson distribution, the frequency of occurrence of reservations up to a certain point in time and the frequency of occurrence of reservations after that point in time are completely unrelated.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki with the teachings of Aisu because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Suzuki and Aisu’s base devices are similar devices to account for the travel needs of their users based on their habits and predicted behaviors using a variety of known information about the users; however, Aisu’s device has been improved by generalizing the possible actions taken in response to a prediction actions of one user to multiple users by calculating an expected future demand for multiple users. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Aisu’s known improvement to Suzuki using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it improve the experience for Suzuki’s single user because a forecast increase in demand could be accommodated in advanced, reducing inconvenience by Suzuki’s user.
Suzuki further teaches:
wherein the information processing apparatus executes the processing of' forecasting an expected destination of move defined as a destination to which the user staying in the specific facility will move from the specific facility, (Suzuki: ¶ 015; a control program that causes a computer to gather activity information of a user; detect change in the gathered activity information; and based on frequency of an activity corresponding to the detected change, provide information relating to the activity.)  (Suzuki: ¶ 118; FIG. 7 describes an example in which the determination as to whether to accumulate the activity information read from the storage section 30 as new habit data is based on the number of times the activity is repeated)
forecasting an expected time slot of move defined as a time slot in which the user staying in the specific facility will start to move from the specific facility to the expected destination of move (Suzuki: ¶ 144; schedule changing section 68 changes the schedule, which is the schedule to be performed in the future managed by the schedule managing section 66, based on the difference between the predicted end and the scheduled end. For example, when the predetermined threshold value is 15 minutes and the predicted end for a scheduled item of arriving at train station A at 18:30 is 18:10, the schedule changing section 68 changes the predetermined route for moving from train station A to the hotel to be a longer route that includes a location recorded in advance in the storage section 30.)
calculating the number of users who are expected to move from the specific facility to the expected destination of move in each expected time slot of move on a slot-by-slot basis (Aisu: ¶ 034; The demand forecasting system according to the second embodiment includes . . . a confirmed reservation-based demand estimating unit 2, [and] a reservation receiving / recording unit 6, and a reservation result recording unit 7.) (Aisu: ¶¶ 009-011; the demand generation forecast include prediction of OD (Origin Destination) demand at an arbitrary time in a transportation system such as a demand bus, a taxi, or a train that can be reserved for boarding, and the generation of facility users such as hotels and restaurants. . . the total generation amount of the demand at an arbitrary date and time is determined by the unit time of the reservation for which the date and time are desired to be used. Information processing using the property that the frequency of occurrence of hits is equivalent to the value integrated up to the date and time, and the frequency of occurrence of reservations after that point in time is determined regardless of the frequency of occurrence of reservations up to a certain point in time I do. The latter is an assumption that holds if the occurrence of each reservation is a stochastically independent event [however, in some cases,] if the occurrence of reservations follows the Poisson distribution, the frequency of occurrence of reservations up to a certain point in time and the frequency of occurrence of reservations after that point in time are completely unrelated.) (Aisu: ¶ 018; total demand forecast value TD in the case where the demand forecast target period is changed from S1 to S2 is obtained according to equation (5))
and sending the result of calculation to the facility terminal, and the facility terminal executes the processing of dispatching taxis on the basis of the result of the calculation.   (Aisu: ¶ 012; In the first embodiment of the present invention, the expected value of the reservation occurrence frequency is stored in a storage means as a look-up table or an arithmetic expression of a function in a form that can be read or called at a high speed, and a reservation to be accepted in the future is generated)
Claims 4-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aisu in view of Bill (US 20120221493 A1). As regards the individual claims:
Regarding claim 4 as detailed above, Suzuki as modified by Aisu teaches the invention as detailed with respect to claim 3. However, previous applied art does not explicitly teach:
further comprising a storage unit that stores candidate destination data including information about candidate destinations that can be selected as a destination of move from the specific facility and a user model that relates the candidate destinations specified by the candidate destination data and the tendency of move of the user staying in the specific facility to each other; however, Bill does teach:
further comprising a storage unit that stores candidate destination data including information about candidate destinations that can be selected as a destination of move from the specific facility and a user model that relates the candidate destinations specified by the candidate destination data and the tendency of move of the user staying in the specific facility to each other (Bill: ¶ 014; if the user's predicted destination is the restaurant district, the automated system may present the user with a list of restaurants in the geographical area so that the user may select a restaurant in addition to displaying the restaurant that the automated system predicts for the user. For example, the list of restaurants could be a list of the restaurants that the user has visited within the past month, a listing of newly-opened restaurants, and/or a listing of restaurants that have a high rating from a local news source or Internet poll.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki with the teachings of Bill because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Suzuki and Bill’s base methods are similar methods to account for the travel needs of their users based on their habits and predicted behaviors using a variety of known information about the users; however, Bill’s device has been improved by presenting an ordered list of destinations forecast as possible alternatives for the user. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Bill’s known improvement to Suzuki using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows a user to make destination selection from a list predicted to be tailored to the user without presenting an overwhelming number of choices.
wherein the controller forecasts a destination to which the user staying in the specific facility is expected to move on the basis of the candidate destination data and the user model.   (Bill: ¶ 027; automated system 410 includes a destination prediction processor 412, an action data store 414, and an action-triggering processor 416. The destination processor 412 may include code segments, that when executed, predict the user's destination. In one implementation, the destination processor 412 may use location information associated with the user, and provided by the location-providing device 430, to predict the user's destination. For example, the location-providing device 430 may provide the automated system 410 with a global positioning system (GPS) log that includes the user's geographical location over a period of time. The log may indicate that the user's current location is between the user's office and the user's home. From this information, the automated system 410 may infer that the user's predicted destination is the user's home. In another implementation, the destination processor 412 may consider device-specific, user-specific, and environmental factors to predict the user's most likely action. For example, the destination processor 412 may use information indicating the time of day and day of the week when the user's locations were recorded. The automated system 410 may consider that the user's location was at the user's office at 6:00 PM and the user's location at 6:30 PM is in between the user's office and the user's home. The automated system 410 also may consider the day of the week and the user's travel patterns on other days at similar times to strengthen its prediction that the user's predicted destination is the user's home.)
Regarding claim 5, as detailed above, Suzuki as modified by Aisu as modified by Bill teaches the invention as detailed with respect to claim 4. Bill further teaches:
wherein the user model is a model that relates the selection property of the user staying in the specific facility to the likelihoods that the user having the selection property selects the respective candidate destinations.   (Bill: ¶ 014; if the user's predicted destination is the restaurant district, the automated system may present the user with a list of restaurants in the geographical area so that the user may select a restaurant in addition to displaying the restaurant that the automated system predicts for the user. For example, the list of restaurants could be a list of the restaurants that the user has visited within the past month, a listing of newly-opened restaurants, and/or a listing of restaurants that have a high rating from a local news source or Internet poll.)  (Bill: ¶ 027; the destination processor 412 may consider device-specific, user-specific, and environmental factors to predict the user's most likely action)
Regarding claim 6, as detailed above, Suzuki as modified by Aisu as modified by Bill teaches the invention as detailed with respect to claim 5. Bill further teaches:
wherein the user model is configured in such a way as to output the likelihoods of selection of the respective candidate destinations when the selection property of the user staying in the specific facility is input thereto, and the controller forecasts the candidate destination of which the likelihood output from the user model is highest as the expected destination of move of the user staying in the specific facility.   (Bill: ¶ 014; if the user's predicted destination is the restaurant district, the automated system may present the user with a list of restaurants in the geographical area so that the user may select a restaurant in addition to displaying the restaurant that the automated system predicts for the user. For example, the list of restaurants could be a list of the restaurants that the user has visited within the past month, a listing of newly-opened restaurants, and/or a listing of restaurants that have a high rating from a local news source or Internet poll.)  (Bill: ¶ 027; the destination processor 412 may consider device-specific, user-specific, and environmental factors to predict the user's most likely action)
Regarding claim 7, as detailed above, Suzuki as modified by Aisu as modified by Bill teaches the invention as detailed with respect to claim 5. Suzuki further teaches:
wherein the user model is configured such that the likelihood of selection of a candidate destination at a smaller distance from the specific facility is higher than the likelihood of selection of a candidate destination at a larger distance from the specific facility  (Suzuki: ¶ 175; if the movement speed of the user moving by foot from the hotel to train station A is lower than the average walking speed of the user by at least a predetermined threshold amount [when] the movement distance to the point at which the event is being held is greater than a predetermined distance, the information terminal control section 50 need not display information for this event. On the other hand, if the movement speed of the user is higher than the average walking speed, the information terminal control section 50 may display information for an event even if the event is farther than a predetermined distance.)
Regarding claim 8, as detailed above, Suzuki as modified by Aisu as modified by Bill teaches the invention as detailed with respect to claim 6. Bill further teaches:
wherein the storage unit further stores move record information defined as information about the candidate destinations to which the user staying in the specific facility has already visited during his/her stay in the specific facility (Bill: ¶ 014; if the user's predicted destination is the restaurant district, the automated system may present the user with a list of restaurants in the geographical area so that the user may select a restaurant in addition to displaying the restaurant that the automated system predicts for the user. For example, the list of restaurants could be a list of the restaurants that the user has visited within the past month, a listing of newly-opened restaurants, and/or a listing of restaurants that have a high rating from a local news source or Internet poll.)
and the controller forecasts the candidate destination of which the likelihood output from the user model is highest among the candidate destinations excepting the candidate destinations specified by the move record information as the expected destination of move of the user staying in the specific facility.   (Bill: ¶ 027; the destination processor 412 may consider device-specific, user-specific, and environmental factors to predict the user's most likely action)
Regarding claim 14, as detailed above, Suzuki as modified by Aisu teaches the invention as detailed with respect to claim 13. However, previous applied prior art does not explicitly teach:
wherein the computer has a storage unit that stores candidate destination data including information about candidate destinations that can be selected as a destination of move from the specific facility and a user model that relates the candidate destinations specified by the candidate destination data; however, Bill does teach:
wherein the computer has a storage unit that stores candidate destination data including information about candidate destinations that can be selected as a destination of move from the specific facility and a user model that relates the candidate destinations specified by the candidate destination data (Bill: ¶ 014; if the user's predicted destination is the restaurant district, the automated system may present the user with a list of restaurants in the geographical area so that the user may select a restaurant in addition to displaying the restaurant that the automated system predicts for the user. For example, the list of restaurants could be a list of the restaurants that the user has visited within the past month, a listing of newly-opened restaurants, and/or a listing of restaurants that have a high rating from a local news source or Internet poll.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Suzuki with the teachings of Bill because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Suzuki and Bill’s base methods are similar methods to account for the travel needs of their users based on their habits and predicted behaviors using a variety of known information about the users; however, Bill’s device has been improved by presenting an ordered list of destinations forecast as possible alternatives for the user. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Bill’s known improvement to Suzuki using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows a user to make destination selection from a list predicted to be tailored to the user without presenting an overwhelming number of choices.
and the tendency of move of the user staying in the specific facility to each other, and in the first step, a destination to which the user staying in the specific facility is expected to move is forecast on the basis of the candidate destination data and the user model.   (Bill: ¶ 027; automated system 410 includes a destination prediction processor 412, an action data store 414, and an action-triggering processor 416. The destination processor 412 may include code segments, that when executed, predict the user's destination. In one implementation, the destination processor 412 may use location information associated with the user, and provided by the location-providing device 430, to predict the user's destination. For example, the location-providing device 430 may provide the automated system 410 with a global positioning system (GPS) log that includes the user's geographical location over a period of time. The log may indicate that the user's current location is between the user's office and the user's home. From this information, the automated system 410 may infer that the user's predicted destination is the user's home. In another implementation, the destination processor 412 may consider device-specific, user-specific, and environmental factors to predict the user's most likely action. For example, the destination processor 412 may use information indicating the time of day and day of the week when the user's locations were recorded. The automated system 410 may consider that the user's location was at the user's office at 6:00 PM and the user's location at 6:30 PM is in between the user's office and the user's home. The automated system 410 also may consider the day of the week and the user's travel patterns on other days at similar times to strengthen its prediction that the user's predicted destination is the user's home.)
Regarding claim 15, as detailed above, Suzuki as modified by Aisu as modified by Bill teaches the invention as detailed with respect to claim 14. Bill further teaches:
wherein the user model is a model that relates the selection property of the user staying in the specific facility to the likelihoods that the user having the selection property selects the respective candidate destinations.   (Bill: ¶ 014; if the user's predicted destination is the restaurant district, the automated system may present the user with a list of restaurants in the geographical area so that the user may select a restaurant in addition to displaying the restaurant that the automated system predicts for the user. For example, the list of restaurants could be a list of the restaurants that the user has visited within the past month, a listing of newly-opened restaurants, and/or a listing of restaurants that have a high rating from a local news source or Internet poll.)  (Bill: ¶ 027; the destination processor 412 may consider device-specific, user-specific, and environmental factors to predict the user's most likely action)
Regarding claim 16, as detailed above, Suzuki as modified by Aisu as modified by Bill teaches the invention as detailed with respect to claim 15. Bill further teaches:
wherein the user model is configured in such a way as to output the likelihoods of selection of the respective candidate destinations when the selection property of the user staying in the specific facility is input thereto, and in the first step, the candidate destination of which the likelihood output from the user model is highest is forecast as the expected destination of move of the user staying in the specific facility (Bill: ¶ 014; if the user's predicted destination is the restaurant district, the automated system may present the user with a list of restaurants in the geographical area so that the user may select a restaurant in addition to displaying the restaurant that the automated system predicts for the user. For example, the list of restaurants could be a list of the restaurants that the user has visited within the past month, a listing of newly-opened restaurants, and/or a listing of restaurants that have a high rating from a local news source or Internet poll.)  (Bill: ¶ 027; the destination processor 412 may consider device-specific, user-specific, and environmental factors to predict the user's most likely action)
Regarding claim 17, as detailed above, Suzuki as modified by Aisu as modified by Bill teaches the invention as detailed with respect to claim 16. Bill further teaches:
wherein the storage unit further stores move record information defined as information about the candidate destinations to which the user staying in the specific facility has already visited during his/her stay in the specific facility (Bill: ¶ 014; if the user's predicted destination is the restaurant district, the automated system may present the user with a list of restaurants in the geographical area so that the user may select a restaurant in addition to displaying the restaurant that the automated system predicts for the user. For example, the list of restaurants could be a list of the restaurants that the user has visited within the past month, a listing of newly-opened restaurants, and/or a listing of restaurants that have a high rating from a local news source or Internet poll.)
and in the first step, the candidate destination of which the likelihood output from the user model is highest among the candidate destinations excepting the candidate destinations specified by the move record information is forecast as the expected destination of move of the user staying in the specific facility (Bill: ¶ 027; the destination processor 412 may consider device-specific, user-specific, and environmental factors to predict the user's most likely action)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kikuchi et al. (US 20190266625 A1) which discloses a demand forecasting device which considers boarding history information related to a business vehicle when calculating demand forecasted. Also made of record is Kamalpour, Mostafa & Rezaei Aghdam, Atae & Xu, Shuxiang & Khani, Ehsan & Baghi, Aryan. (2017), “Uncovering Hotel Guests Preferences through Data Mining Techniques” which teaches use of Data Mining and Web Mining techniques in tourism industry to extract the hidden knowledge from hotel visitors' information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
/MACEEH ANWARI/Primary Examiner, Art Unit 3663